     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: CARMEN JOHN PERRI
 8

 9
                           UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
11

12
                                           Case No.
13   CARMEN JOHN PERRI, an
                                           Complaint For Damages And
14   individual,                           Injunctive Relief For:
15
                     Plaintiff,             1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
17
                                               seq.
18
     BODEGA R-RANCH MARKET #6,
19                                          2. VIOLATIONS OF THE UNRUH
     a business of unknown form;
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   SHALABI ENTERPRISES
                                               CIVIL CODE § 51 et seq.
     PARTNERS, a California general
21   partnership; and DOES 1-10,
22   inclusive,
23
                    Defendants.
24

25

26         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants

27   BODEGA R-RANCH MARKET #6, a business of unknown form; SHALABI

28   ENTERPRISES PARTNERS, a California general partnership; and Does 1-10

                                             1
                                        COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 2 of 9 Page ID #:2


 1   (“Defendants”) and alleges as follows:
 2                                         PARTIES:
 3         1.     Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 4
     Parking Placard issued to him by the State of California. Plaintiff is substantially
 5
     limited in performing one or more major life activities, including but not limited to:
 6

 7   walking, standing, ambulating, sitting and grasping objects. As a result of these

 8   disabilities, Plaintiff relies upon mobility devices, including at times a wheelchair, to
 9   ambulate. With such disabilities, Plaintiff qualifies as a member of a protected class
10
     under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the
11
     regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
12

13         2.     Plaintiff brings this action acting as a “private attorney general” as

14   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
15   enforcement of the ADA without the American tax payer(s) bearing the financial tax
16
     burden for such action.
17
           3.     Plaintiff is informed and believes and thereon alleges that Defendant
18
     SHALABI ENTERPRISES PARTNERS, a California general partnership, owned
19
     the property located at 1800 Long Beach Blvd Compton, CA 90221(“Property”) on
20
     or around October 16, 2018.
21
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
22
     SHALABI ENTERPRISES PARTNERS, a California general partnership, owns the
23
     Property currently.
24
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
25
     BODEGA R-RANCH MARKET #6, a business of unknown form, owned, operated,
26
     and controlled BODEGA R-RANCH MARKET #6, a business of unknown form,
27
     (“Business”) located at the Property on October 16, 2018.
28
           6.     Defendant BODEGA R-RANCH MARKET #6, a business of unknown
                                                2
                                           COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 3 of 9 Page ID #:3


 1   form, operates and controls the Business located at the Property currently.
 2            7.    Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the subject property and business, or their
 4   relative responsibilities in causing the access violations herein complained of, and
 5   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 6   informed and believes that each of the Defendants herein, including Does 1 through
 7   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 8   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 9   when the true names, capacities, connections, and responsibilities of the Defendants
10   and Does 1 through 10, inclusive, are ascertained.
11                               JURISDICTION AND VENUE
12            8.    This Court has subject matter jurisdiction over this action pursuant
13   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
14   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
15            9.    This court has supplemental jurisdiction over Plaintiff’s non-federal
16   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
17   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
18   the same nucleus of operative facts and arising out of the same transactions, they
19   form part of the same case or controversy under Article III of the United States
20   Constitution.
21            10.   Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
22   real property which is the subject of this action is located in this district and because
23   Plaintiff's causes of action arose in this district.
24                                FACTUAL ALLEGATIONS
25            11.   Plaintiff went to the Business on or about October 16, 2018 to buy
26   water.
27            12.   The Business is a facility open to the public, a place of public
28   accommodation, and a business establishment.
                                                  3
                                             COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 4 of 9 Page ID #:4


 1         13.    Parking spaces are one of the facilities, privileges and advantages
 2   reserved by defendants to persons at the property serving the Business.
 3         14.    Unfortunately, although parking spaces were one of the facilities
 4   reserved for patrons, there were no designated parking spaces available for persons
 5   with disabilities that complied with the Americans with Disability Act Accessibility
 6   Guidelines (“ADAAG”) on October 16, 2018.
 7         15.    Instead of having architectural barrier free facilities for patrons with
 8
     disabilities, Defendants have: a built up curb ramp that projects from the sidewalk
 9
     and into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of
10

11   the maximum grade allowed by ADAAG specifications (Section 406.1); a door knob

12   that requires tight grasping and turning; a door latch lock that requires tight
13   grasping; and, a sink that has exposed drain pipes.
14         16.    Subject to the reservation of rights to assert further violations of law
15   after a site inspection found infra, Plaintiff asserts there are additional ADA
16   violations which affect him personally.
17         17.    Plaintiff is informed and believes and thereon alleges Defendants had
18   no policy or plan in place to make sure that there was a compliant accessible access
19   parking reserved for persons with disabilities prior to October 16, 2018.
20         18.    Plaintiff is informed and believes and thereon alleges Defendants have
21   no policy or plan in place to make sure that the designated disabled parking for
22   persons with disabilities comport with the ADAAG.
23         19.    The designated disabled parking spaces for use by persons with
24   disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
25   up curb ramp and cross slopes.
26         20.    Plaintiff personally encountered these barriers. These inaccessible
27   conditions denied the Plaintiff full and equal access and caused him difficulty,
28   humiliation and frustration.
                                                 4
                                            COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 5 of 9 Page ID #:5


 1          21.      As an individual with a mobility disability who at times is dependent
 2   upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
 3   public accommodations have architectural barriers that impede full accessibility to
 4   those accommodations by individuals with mobility impairments.
 5          22.      Plaintiff is being deterred from patronizing the Business and its
 6   accommodations on particular occasions, but intends to return to the Business for the
 7   dual purpose of availing himself of the goods and services offered to the public and
 8   to ensure that the Business ceases evading its responsibilities under federal and state
 9   law.
10          23.      The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13          24.      The violations identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the Department of
15   Justice as presumably readily achievable to remove and, in fact, these barriers are
16   readily achievable to remove. Moreover, there are numerous alternative
17   accommodations that could be made to provide a greater level of access if complete
18   removal were not achievable.
19          25.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
20   alleges, on information and belief, that there are other violations and barriers in the
21   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
22   notice regarding the scope of this lawsuit, once he conducts a site inspection.
23   However, please be on notice that the Plaintiff seeks to have all barriers related to
24   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
25   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
26   barriers that relate to his disability removed regardless of whether he personally
27   encountered them).
28          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
                                                  5
                                             COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 6 of 9 Page ID #:6


 1   alleges, on information and belief, that the failure to remove these barriers was
 2   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
 3   defendants exercised control and dominion over the conditions at this location prior
 4   to October 16, 2018, (3) the lack of accessible facilities was not an accident because
 5   had the defendants intended any other configuration, they had the means and ability
 6   to make the change.
 7         27.    Without injunctive relief, plaintiff will continue to be unable to fully
 8   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 9                               FIRST CAUSE OF ACTION
10   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
11                                  42 U.S.C. § 12181 et seq.
12         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods, and services of any place
17   of public accommodation are offered on a full and equal basis by anyone who owns,
18   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
19   Discrimination is defined, inter alia, as follows:
20                a.     A failure to make reasonable modifications in policies, practices,
21                       or procedures, when such modifications are necessary to afford
22                       goods, services, facilities, privileges, advantages, or
23                       accommodations to individuals with disabilities, unless the
24                       accommodation would work a fundamental alteration of those
25                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26                b.     A failure to remove architectural barriers where such removal is
27                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                                                 6
                                            COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 7 of 9 Page ID #:7


 1                         Appendix "D".
 2                   c.    A failure to make alterations in such a manner that, to the
 3                         maximum extent feasible, the altered portions of the facility are
 4                         readily accessible to and usable by individuals with disabilities,
 5                         including individuals who use wheelchairs, or to ensure that, to
 6                         the maximum extent feasible, the path of travel to the altered area
 7                         and the bathrooms, telephones, and drinking fountains serving
 8                         the area, are readily accessible to and usable by individuals with
 9                         disabilities. 42 U.S.C. § 12183(a)(2).
10         30.       Any business that provides parking spaces must provide accessible
11   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
12   Standards, parking spaces and access aisles must be level with surface slopes not
13   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
14   Standards, access aisles shall be at the same level as the parking spaces they serve.
15   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
16   required to be nearly level in all directions to provide a surface for wheelchair
17   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
18   provide a level access aisle in the designated disabled parking space is a violation of
19   the law and excess slope angle in the access pathway is a violation of the law.
20         31.       A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily accessible
22   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23         32.       Here, the failure to ensure that accessible facilities were available and
24   ready to be used by Plaintiff is a violation of law.
25         33.       Given its location and options, Plaintiff will continue to desire to
26   patronize the Business but he has been and will continue to be discriminated against
27   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
28   the barriers.
                                                  7
                                              COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 8 of 9 Page ID #:8


 1                              SECOND CAUSE OF ACTION
 2       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3         34.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6         35.    California Civil Code § 51 et seq. guarantees equal access for people
 7   with disabilities to the accommodations, advantages, facilities, privileges, and
 8   services of all business establishments of any kind whatsoever. Defendants are
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10         36.    Because Defendants violate Plaintiff’s rights under the ADA, they also
11   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
12   violations are ongoing.
13         37.    Plaintiff is informed and believes and thereon alleges that Defendants’
14   actions constitute intentional discrimination against Plaintiff on the basis of a
15   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
16   have been previously put on actual or constructive notice that the Business is
17   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
18   premises in an inaccessible form, and Defendants have failed to take actions to
19   correct these barriers.
20                                          PRAYER
21   WHEREFORE, Plaintiff prays that this court award damages provide relief as
22   follows:
23         1.     A preliminary and permanent injunction enjoining Defendants from
24   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
25   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
26   is not invoking section 55, et seq, of the California Civil Code and is not seeking
27   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
28         2.     An award of actual damages and statutory damages of not less than
                                                 8
                                            COMPLAINT
     Case 2:18-cv-09253-CJC-JEM Document 1 Filed 10/29/18 Page 9 of 9 Page ID #:9


 1   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 2         3.     An additional award of $4,000.00 as deterrence damages for each
 3   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 4   LEXIS 150740 (USDC Cal, E.D. 2016);
 5         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 6   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 7                               DEMAND FOR JURY TRIAL
 8         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 9   raised in this Complaint.
10

11   Dated: October 26, 2018          MANNING LAW, APC
12

13                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
14                                       Michael J. Manning, Esq.
15                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
16

17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
